DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendments filed by applicant on 08/08/2022 and 09/15/2022. It is noted that in each of the mentioned amendments, applicant has made changes to the claims. There is not change being made to the drawings and the specification being provided in each of the mentioned amendments. 
4.	 Regarding to the claims, it is noted that in the amendment of 08/08/2022, applicant has amended claims 1-2 and 4, and in the amendment of 09/15/2022, applicant has amended claims 2 and 7. There is not any claim being added into or canceled from the application being provided in each of the mentioned amendments. See Note below.
The pending claims are claims 1-14 which claims are examined in the present office action.
Note: It is noted that in the amendment of 08/08/2022, the list of claims does not comply with the requirement of rule 37 C.F.R. 1.121 because applicant has used an improper status indicator for claim 2. In particular, while claim 2 was amended on line 8 of the claim; however, applicant has used the terms thereof “(Previously Presented)” for the amended claim 2. The stratus indicator of the claim 2 should be --(Currently Amended)--.
In the spirit of co-operation, the list of claims as provided in the amendment of 08/08/2022 has been entered; however, applicant should take into account the use of status indicator for the claims in any amendment filed from thereon.
Response to Arguments
5.         The amendments to the claims as provided in the amendments of 08/08/2022 and 09/15/2022 and applicant's arguments provided in the mentioned amendments have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the specification set forth in the office action of 06/06/2022, such objections are repeated in the present office action because applicant has not amended the specification or provided any argument to overcome the objections to the specification set forth in the mentioned office action.
B) Regarding to Claim Interpretation as set forth in the office action of 06/06/2022, the amendments to the claims as provided in the amendment of 08/08/2022 and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the Claim Interpretation for claims 1-2 as set forth in the mentioned office action.
C) Regarding to the rejections of claims 1-3 and 7-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejections of claims 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 06/06/2022, the amendments to the claims as provided in the amendments of 08/08/2022 and 09/15/2022, and applicant’s arguments provided in the amendment of 08/08/2022, pages 6-7, and the amendment of 09/15/2022, page 6, have been fully considered and are sufficient to overcome the rejections of the mentioned claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action.
D) Regarding to the rejection of claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al (US Patent No. 8,999,273) and the rejection of claims 4-5 under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Japanese reference No. 2002-110078), as set forth in the office action of 06/06/2022, the amendments to the claims as provided in the amendments of 08/08/2022 and 09/15/2022, and applicant’s arguments as provided in the amendment of 08/08/2022, pages 7-9, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
6.         The specification as filed on 03/07/2022 is objected to because of the following informalities: a) In page 9: on line 2, “coupling structure 11” should be changed to -- coupling structure 13-- (Applicant should note the coupling structure formed/connected/defined by the sample manipulator 12 is numbered as “13”, see page 8, last two lines through page 9, first seven lines, see also figures 3-5); b) Page 9: line 10, “coupling piece 1” should be changed to --coupling structure 11-- (Applicant should note that the sample holder 8 is detachably connect to the coupling piece/adapter 1. The sample holder cannot comprises the coupling piece/adapter 1, see also figures 6-7). Appropriate correction is required.
Claim Objections
7.	Claims 10 and 13-14 are objected to because of the following informalities. Appropriate correction is required.
In claims 10 and 14: the use of article of “a” and “the” for a sample previously recited in the claim or its base claim is not consistent. It is noted that each of claims 2 and 6 recites a sample (see claim 2 and claim 6, on line 3 of each claim). In claim 10, the claim uses the term “a” to referred to that sample, see the claim on line 2; however, in claim 14, the claim uses the term “the” to refer to that sample, see the claim on line 2. Should “a sample” appeared on line 2 of claim 10 be changed to --the sample--?
Claim Rejections - 35 USC § 102
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.       Claims 4-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellmich et al (US Patent No. 9,733,160).
Hellmich et al discloses a device for positioning and aligning a biological sample in a detection area of an objective of a light-sheet microscope, see columns 3-7 and figs. 1-4.
a) Regarding to present claim 4, the device as described in columns 5-7 and shown in figs. 1-4 comprises the following features:
a1) a sample holder support (10);
a2) an insertion tool/adapter (1-2) wherein the adapter comprises at least one support region (1) detachably mounted or mountable in the sample holder support (10) via a receptacle (9)  at a point above the sample holder support (10) during viewing by the microscope; and
a3) the sample holder support (10) is between the at least one support region (1) of the insertion tool/adapter (1-2) and an area including a sample (5-6), see figs. 3-4.
Regarding to the feature of “A sample chamber” as recited in claim 4 on line 1, it is noted that the mentioned feature is recited in preamble recitations in the claim. When reading the preamble in the context of the entire claim, the recitation of “sample chamber” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
b) Regarding to present claims 5 and 12, the device provided by Hellmich et al is a light-sheet microscope, see column 3 and 7 and figs. 3-4.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmich et al in view of Joly et al (US Publication No. 2015/0338630).
It is noted that in the device for observation a sample as provided by Hellmich et al, Hellmich et al does not positively disclose the width of the sample as recited in the claim. However, a sample to be observed via a microscope wherein the sample has a width in a range of 5 mm to 20 mm is known to one skilled in the art as can be seen in the microscope for observing a sample in a range of 5 mm to 20 mm provided by Joly et al, see paragraph [0005]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention  to utilize the device provided by Hellmich et al to observation a sample with size in a range of 5 mm to 20 mm to meet a particular application.
13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmich et al in view of Stelzer et al (WO 2007/065711, submitted by applicant in the Information Disclosure Statement of 12/18/2019).
It is noted that in the device provided by Hellmich et al, Hellmich et al does not positively disclose that the device comprises a sample chamber in which the sample (5-6) hold by the adapter (5-6) is inserted into the chamber. However, an optical device in the form of a light-sheet microscope having a sample chamber and an adapter for inserting a sample into a sample chamber of the microscope is known to one skilled in the art as can be seen in the microscopic specimen holder provided by Stelzer et al, see pages 7-12 and figs. 1-5. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to set forth a method including the step of provided an adapter with structure as provided by Hellmich et al, a step of inserting a sample holder (5-6) into a sample chamber as provided in the combined product of Hellmich et al and Stelzer et al wherein the receptacle (9) and the capillary (1) are hold in a predefined position; and the step of moving the sample holder (5-6) in the detection beam (15) of the microscope via the operation of the manipulator (11-14).
14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmich et al in view of Stelzer et al as applied to claim 6 above and further in view of Joly et al (US Publication No. 2015/0338630).
It is noted that in the combined product for observation a sample as provided by Hellmich et al and Stelzer et al , Hellmich et al does not positively disclose the width of the sample as recited in the claim. However, a sample to be observed via a microscope wherein the sample has a width in a range of 5 mm to 20 mm is known to one skilled in the art as can be seen in the microscope for observing a sample in a range of 5 mm to 20 mm provided by Joly et al, see paragraph [0005]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention  to utilize the device provided by Hellmich et al in the combined product provided by Hellmich et al and Stelzer et al to observation a sample with size in a range of 5 mm to 20 mm to meet a particular application.

Allowable Subject Matter
15.	Claims 1-3 and 7-11 are allowed.
16.       The following is a statement of reasons for the indication of allowable subject matter:  
A) The adapter for a sample holder as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent 9,733,160 and the WO 2007/065711 by the limitations related to the structure of the adapter as recited in the features thereof “a first coupling point … a carrier portion of the sample holder” (claim 1 on lines 5-10). Such an adapter with a structure as recited in the mentioned feature is not disclosed in the art.
B) The sample holder for receiving and holding a sample as recited in the independent claim 2 is allowable with respect to the prior art, in particular, the US Patent 9,733,160 and the WO 2007/065711 by the limitations related to the structure of the adapter as recited in the features thereof “a section … below the adapter” (claim 2 on lines 3-12). Such an adapter with a structure in combination with a section having a sample stage as recited in the mentioned feature is not disclosed in the art.
Conclusion
17.       The US Patent No. 6,411,434 is cited as of interest in that it disclose a cassette having a sample holder support (12), an adapter (14, 26) wherein the adapter (14, 26) comprises a support region (26) detachable mounted to the sample holder support (12).
18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:30 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872